Exhibit 10.32

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”), dated as of the 28th day of October,
2011, by and between Nautica Peninsula Land Limited Partnership (“Seller”), an
Ohio limited partnership, and Jacobs Sugar Warehouse, Inc. (“Purchaser”), a
Delaware corporation, and provides as follows:

RECITALS

A. Seller is the owner of fee simple title to property on the West Bank of the
Flats in Cleveland, Ohio, comprised of land of approximately 82,343 s.f. of real
property subject to adjustment based on the Survey (as hereinafter defined),
with improvements thereon, if any, which is Parcels # 003-18-002, 003-19-001 and
003-19-005 of the Tax Maps for Cuyahoga County Ohio, (the “Property”).

B. Seller and Jacobs Entertainment, Inc. (“JEI”) are parties to that certain
Option Agreement dated July 11, 2006, as amended by that certain Amendment to
Option Agreement dated as of July 6, 2010 and, (collectively, the “Option
Agreement”) which grants to JEI the option to lease the Property pursuant to the
Ground Lease (attached as Exhibit B of the Option Agreement).

C. Pursuant to Section 32 of the Ground Lease, JEI has the right to purchase the
Property in accordance with the purchase agreement attached to the Ground Lease
as Appendix 1.

D. By Assignment dated effective October 28, 2011, JEI assigned its rights under
the Option Agreement to Purchaser, its wholly owned subsidiary.

E. Seller desires to sell the Property to JEI and JEI desires to purchase the
Property from Seller on the terms and conditions described in Section 32 of the
Ground Lease and the form purchase agreement attached as Appendix 1 of the
Ground Lease.

AGREEMENT

NOW, THEREFORE, in consideration of their mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, the parties hereto covenant and agree as
follows:

1. CONTRACT FOR PURCHASE AND SALE. This Agreement shall constitute a binding
contract, on the terms and conditions herein set forth, for the purchase and
sale of the Property.

2. PURCHASE PRICE.

a. Purchase Price. The purchase price for the Property is calculated as ten
(10) times the Ground Rent under the Ground Lease. The annual Ground Rent for
the Property would be Ninety-Seven Thousand One Hundred and Thirty-Eight Dollars
and Ten Cents ($97,138.10) pursuant to Section 2.A.i. of the Ground Lease
because a for-profit casino has not been licensed at Nautica and by allocating
value among the parcels described in the Ground Lease using the average of
proportional square footage and proportional revenue generation. The aggregate

 

1



--------------------------------------------------------------------------------

purchase price for the Property shall be ten times $97,138.10 or Nine Hundred
Seventy-One Thousand Three Hundred and Eighty-One Dollars ($971,381) (the
“Purchase Price”). The Purchase Price shall be payable in immediately useable
funds at Closing (as such term is defined in Paragraph 3).

b. Additional Purchase Price. In the event that gaming becomes legal in Ohio
within seven (7) years of Closing and a for-profit casino is licensed at the
Nautica Entertainment Complex (including the Property), additional purchase
price shall be paid to the Seller within sixty (60) days following the 12-month
period beginning ninety (90) days after the commencement of operation of the
casino (the “Measurement Period”). The Additional Purchase Price is equal to ten
(10) times an amount equal to 1.5% of Sellers pro rata share of the casino’s net
gaming revenues (defined to mean gaming revenues less amounts paid to bettors,
complimentary items and gaming taxes) during the Measurement Period (the
“Additional Purchase Price”). Pro-rata share is a percentage the denominator of
which is the square footage of land comprising the properties acquired or leased
at the Nautica Entertainment Complex to construct a for-profit hotel and casino
on the property and the numerator of which is the square footage of the
Property.

3. CLOSING.

a. The closing of the purchase and sale of the Property shall be conducted at
Chicago Title Insurance Company, 1360 E. Ninth St., Suite 500, Cleveland, OH
44114 (the “Title Company”) or at such other place as the parties may agree upon
in writing (the “Closing”).

b. The Closing shall take place no later than thirty (30) days after Purchaser
has notified Seller of its intention to purchase the Property.

c. At Closing, the Purchaser shall pay to the Seller the Purchase Price and
contemporaneously the Seller shall deliver to Purchaser:

(i) the Deed (as defined in Paragraph 4);

(ii) an affidavit for the benefit of Purchaser and the Title Company,
satisfactory to both (the “Affidavit”), stating, inter alia that: (A) no right
to a mechanic’s or materialmen’s lien has accrued with respect to the Property
as a result of any act or omission by the Seller and (B) there are no
outstanding leases or agreements with regard to, or other parties in or entitled
to possession of, the Property;

(iii) a Certificate of Non-Foreign Status as required by Section 1445 of the
Internal Revenue Code of 1986 and any other certificates required by any
governmental authority or agency;

(iv) evidence of registration with the State of Ohio Department of Taxation or
such other evidence of registration and good standing as may be acceptable to
the Title Company;

(v) Assignment and Assumption of Contracts;

 

2



--------------------------------------------------------------------------------

(vi) Assignment of Tenant Leases and Deposits;

(vii) Bill of Sale; and

(viii) possession of the Property.

d. Seller shall pay the costs of preparing the Deed and the Transfer Tax
thereon. Purchaser shall pay all costs and expenses incurred in connection with
its examination of title to the Property and the Survey and all premiums charged
by the Title Company for the Title Policy (including endorsements and extended
coverage).

e. Real estate taxes and utilities, including “rollback” taxes, if any, shall be
prorated between the Seller and the Purchaser as of Closing, according to the
number of days of the year which the Property is owned or to be owned by each
party.

f. Each party shall pay its own legal, accounting and other expenses incurred in
connection with this Agreement or Closing hereunder. Other closing costs shall
be split 50-50% between the parties.

4. DEED; TITLE; SURVEY.

a. At Closing, Seller shall deliver to Purchaser a general warranty deed (the
“Deed”) conveying to Purchaser a good and marketable, fee simple title to the
Property, free and clear of all liens, encumbrances, conditions and restrictions
except: (i) the lien for real estate taxes not yet due and payable;
(ii) standard utility easements of record, (iii) zoning ordinances and (iv) any
liens, encumbrances, conditions, restrictions or other objections to title which
do not, in Purchaser’s reasonable opinion, adversely affect Purchaser’s use of
the Property.

b. Title Commitment; Title Policy. At Closing or as soon as reasonably
practicable after Closing, Seller shall cause the Title Company to issue to
Purchaser an ALTA Owners Policy of Title Insurance -2006 Form, satisfactory to
Purchaser (the “Title Policy”).

c. Survey. The parties also acknowledge that Purchaser has caused the
preparation of an updated survey of the Property prepared by MNeff Design Group,
5422 East 96th Street, Suite 120, Cleveland, Ohio 44125 (the
“Survey”). Purchaser shall bear the sole cost and expense of the preparation of
such Survey.

5. RISK OF LOSS. The risk of loss or damage to the Property by fire or other
casualty prior to Closing shall be on the Seller, except as otherwise provided
in the Option Agreement. If such loss or damage materially and adversely affects
the Purchaser’s intended use and enjoyment of the Property as of Closing, the
Purchaser shall be entitled to terminate this Agreement and the parties hereto
shall have no further obligations or liabilities to one another hereunder.

6. DEFAULT BY SELLER. The parties agree that, in the event of a default by
Seller under this Agreement, Purchaser shall be entitled to enforce this
Agreement by specific performance.

 

3



--------------------------------------------------------------------------------

7. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Purchaser the following:

a. Seller has and will have at Closing title to the Property sufficient to
convey to Purchaser the Property as set forth in this Agreement.

b. To Seller’s knowledge, there are no claims, liens, mortgages, security
interests, encumbrances, covenants, conditions, restrictions, rights-of-way,
easements, judgments or other matters affecting title to the Property, other
than as disclosed on the Title Commitment.

c. This Agreement has been duly authorized and executed by Seller and is a valid
and binding obligation of, and is enforceable, in accordance with its terms,
against Seller.

d. The documents delivered to Purchaser at Closing will be duly authorized and
executed by Seller and will be a valid and binding obligation of, and will be
enforceable in accordance with their terms, against Seller.

e. No party or entity has a right of first refusal for the purchase of the
Property or any portion thereof which has not been irrevocably waived in
accordance with the terms of Seller’s governing documents and applicable Ohio
law. The persons executing this Agreement on behalf of Seller are authorized to
do so in accordance with the terms of the governing documents of Seller.

f. To Seller’s knowledge, there is no pending or threatened condemnation or
similar proceeding affecting the Property or any portion thereof, or pending
public improvements, liens, or special assessments, in, about or outside the
Property which will in any manner affect the Property or access to the Property,
nor any legal action of any kind or character whatsoever affecting the Property
which will in any manner affect Purchaser upon the consummation of the Closing.

g. There is no legal action of any kind or character whatsoever affecting Seller
which will in any manner affect Seller’s ability to perform under this
Agreement.

h. Seller has not received notice from any governmental authority that the
Property is not in compliance with any law, ordinance, regulation, statute,
rule or restriction.

i. The performance of this Agreement by Seller will not result in any breach of,
or constitute any default under, or result in imposition of, any lien or
encumbrance upon the Property under any agreement or other instrument to which
Seller is a party or by which Seller or the Property might be bound.

j. Seller will maintain the physical condition of the Property in the same or
better condition as it presently exists to the date of Closing.

k. There are no other contracts or tenant leases affecting the Property, other
than those disclosed on the “Assignment of Contracts” and the “Assignment of
Tenant Leases and Deposits”.

l. No action has been taken with respect to work performed or delivery of
material which would give rise to a lien on the Property. At Closing, there will
be no claim (or right to a claim) in favor of any person or entity which is or
could become a lien on the Property, arising

 

4



--------------------------------------------------------------------------------

out of the furnishing of labor or materials at Seller’s request and there will
be no unpaid assessments against the Property, except for property taxes
assessed but not due and payable at the time of Closing.

m. All due and owing: (i) ad valorem taxes and personal property taxes, and
(ii) all assessments or other charges for utilities, roads or the widening of
such roads, or any other fees imposed by any governmental authority with respect
to the Property, have been paid in full.

n. To Seller’s knowledge, Seller has not received notice (written or oral) from
any governmental jurisdiction or authority that the Property is in violation of
any environmental laws.

o. The representations, warranties and covenants of the Seller contained in this
Agreement or in any document delivered to Purchaser pursuant to the terms of
this Agreement shall be true and correct in all material respects and not in
default at the time of Closing, just as though they were made at such time, and
shall expressly survive the Closing.

8. AGENTS AND BROKERS. Each party hereunder represents and warrants that it did
not consult or deal with any broker or agent, real estate or otherwise, with
regard to this Agreement or the transactions contemplated hereby, and each party
hereto agrees to indemnify and hold harmless the other party from all liability,
expense, loss, cost or damage, including reasonable attorneys’ fees, that may
arise by reason of any claim, demand or suit of any agent or broker arising out
of facts constituting a breach of the foregoing representations and warranties.

9. BINDING AGREEMENT. This Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

10. NOTICES. Any notice, request or demand required or permitted to be given
pursuant to this Agreement shall be conform to the Notice provision outlined in
the Option Agreement.

11. INTERPRETATION. When the context in which words are used in this Agreement
indicates that such is the intent, words in the singular number shall include
the plural, and vice versa, and words in the masculine gender shall include the
feminine and neuter genders, and vice versa.

12. TITLE AND HEADINGS; REFERENCES. Titles and headings to paragraphs and
subparagraphs herein are inserted for the convenience or reference only, and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement. All paragraph and subparagraph references in this Agreement are to
the paragraphs or subparagraphs of this Agreement unless expressly stated to the
contrary.

13. ENTIRE AGREEMENT, MODIFICATION. This Agreement contains the entire agreement
between the parties hereto relating to the Property and supersedes all prior and
contemporaneous negotiations, understandings and agreements, written or oral,
between the parties hereto. This Agreement shall not be amended or modified and
no waiver of any provision hereof shall be effective unless set forth in a
written instrument executed with the same formality as this Agreement.

14. ASSIGNMENT. This Agreement may be assigned by the Purchaser to an entity in
which it owns a controlling interest or to an entity acquiring all or
substantially all of the assets of the Purchaser.

 

5



--------------------------------------------------------------------------------

15. CHOICE OF LAWS. This Agreement shall be governed by and construed under the
laws of the State of Ohio without regard to conflict of laws provisions.

16. FURTHER ACTS. Prior to and after Closing, each party hereto agrees to
perform any and all such further and additional acts and execute and deliver any
and all such further and additional instruments and documents as may be
reasonably necessary in order to carry out the provisions and effectuate the
intent of this Agreement. This provision shall survive the Closing.

[signature page to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Purchase
Agreement to be executed in its name pursuant to due authority as of the date
set forth above.

 

SELLER:        

NAUTICA PENINSULA LAND LIMITED PARTNERSHIP,

an Ohio limited partnership

  By:   NPL, Inc., an Ohio corporation     Its:   Managing General Partner    

 

By:  /s/ David C. Grunenwald                                                    
  David C. Grunenwald, Vice President    

 

And By:  /s/ Patrick J. McKinley                                               
  Patrick J. McKinley, Vice President    

 

PURCHASER:

JACOBS SUGAR WAREHOUSE, INC.,

a Delaware corporation

By:  /s/ Jeffrey P. Jacobs                                        
                

Printed Name:  Jeffrey P. Jacobs                                            

Its:  President                        
                                                  

[Signature page to Purchase Agreement]

 

7